UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 ECO-TEK GROUP, INC. (Name of Issuer) Common Stock (Title of Class of Securities) 27887Y 106 (CUSIP Number) January 22, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) þRule 13d-1(c) oRule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAMES OF REPORTING PERSONS Giorgio Barberi 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canadian Citizen 5 SOLE VOTING POWER 22,500,000 shares of Common Stock NUMBER OF SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY - EACH 7 SOLE DISPOSITIVE POWER REPORTING PERSON 22,500,000 shares of Common Stock WITH: 8 SHARED DISPOSITIVE POWER - 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 22,500,000 shares of Common Stock 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.0% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 2 Item1. (a) Name of Issuer: ECO-TEK GROUP, INC. (b) Address of Issuer’s Principal Executive Offices: 15-65 Woodstream Blvd. Woodbridge, Ontario, Canada L4L 7X6 Item2. (a) Name of Person Filing: Giorgio Barberi (b) Address of Principal Business Office or, if none, Residence: 16 Stella Crescent, Bolton, OntarioL7E 2C3 (c) Citizenship: Canadian (d) Title of Class of Securities: Common Stock (e) CUSIP Number: 27887Y 106 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item1. (a) Amount beneficially owned: 22,500,000 shares of Common Stock (b) Percent of class: 9.0% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote 22,500,000 shares of Common Stock (ii) Shared power to vote or to direct the vote - (iii) Sole power to dispose or to direct the disposition of 22,500,000 shares of Common Stock (iv) Shared power to dispose or to direct the disposition of - Instruction. For computations regarding securities which represent a right to acquire an underlying security see §240.13d3(d)(1). 3 Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the followingo. Instruction: Dissolution of a group requires a response to this item. Item6 Ownership of More than Five Percent on Behalf of Another Person. If any other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, such securities, a statement to that effect should be included in response to this item and, if such interest relates to more than five percent of the class, such person should be identified. A listing of the shareholders of an investment company registered under the Investment Company Act of 1940 or the beneficiaries of employee benefit plan, pension fund or endowment fund is not required. N/A. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. If a parent holding company or Control person has filed this schedule, pursuant to Rule13d-1(b)(1)(ii)(G), so indicate under Item 3(g) and attach an exhibit stating the identity and the Item3 classification of the relevant subsidiary. If a parent holding company or control person has filed this schedule pursuant to Rule13d-1(c) or Rule13d-1(d), attach an exhibit stating the identification of the relevant subsidiary. N/A. Item8. Identification and Classification of Members of the Group If a group has filed this schedule pursuant to §240.13d-1(b)(1)(ii)(J), so indicate under Item 3(j) and attach an exhibit stating the identity and Item3 classification of each member of the group. If a group has filed this schedule pursuant to §240.13d-1(c) or §240.13d-1(d), attach an exhibit stating the identity of each member of the group. N/A Item9. Notice of Dissolution of Group Notice of dissolution of a group may be furnished as an exhibit stating the date of the dissolution and that all further filings with respect to transactions in the security reported on will be filed, if required, by members of the group, in their individual capacity. See Item5. N/A. 4 Item10. Certification (b) The following certification shall be included if the statement is filed pursuant to §240.13d-1(c): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 4, 2013 /s/ Giorgio Barberi Giorgio Barberi 5
